                                Case 3:19-cv-03733-TSH Document 1-1 Filed 06/26/19 Page 1 of 3
                                                         Exhibit A to the Complaint
Location: Pleasanton, CA                                                                               IP Address: 67.169.133.160
Total Works Infringed: 38                                                                              ISP: Comcast Cable
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            02639B130583FF6164422EB36273B3638580412C     04/12/2019       Vixen         04/09/2019       04/29/2019       PA0002169963
                                                           04:24:18
 2            02F32E726C66C310E78A2CA5C8B4F3B9D23E80A7     03/14/2018       Tushy         02/15/2018       03/02/2018       PA0002104881
                                                           02:35:28
 3            050E2A27BF2DB1A4F8D4493984F267108B7394BB     05/12/2018       Blacked Raw   05/02/2018       06/19/2018       PA0002126647
                                                           04:28:22
 4            097F3D08B5C5DDCC34B253B94F3F3E7D04E93E77     02/15/2018       Blacked       02/09/2018       03/02/2018       PA0002104745
                                                           05:25:37
 5            0B0A1D1F0BE390E4F1E6C030C8BAF8A892BBED98     07/19/2018       Blacked Raw   07/16/2018       09/01/2018       PA0002119681
                                                           13:53:27
 6            1543195513D6F5E2A831A19EB53B0EB44D9F1657     04/28/2018       Vixen         01/29/2018       03/02/2018       PA0002104878
                                                           06:26:37
 7            1BA06FF511877DFA75B32024B4506A7C9BEB8D9C     05/24/2019       Tushy         01/21/2018       02/20/2018       PA0002104191
                                                           03:47:42
 8            1C8DF431BA4F95863FE4DE7C7530C9327392C74E     03/30/2019       Vixen         01/09/2018       01/15/2018       PA0002070945
                                                           03:15:45
 9            2A960A6B8F66D6BB2EFFB0E3BE931CF9C97881E0     02/11/2018       Tushy         01/06/2018       01/24/2018       PA0002101756
                                                           17:12:02
 10           2EBCD308C7F1141323F532284E71730A94CBF5FE     09/22/2018       Blacked Raw   07/26/2018       09/01/2018       PA0002119594
                                                           01:32:53
 11           2F211F18E60D52167B5401A2BDC3A34B797B4103     06/07/2018       Tushy         04/01/2018       04/17/2018       PA0002116061
                                                           03:34:15
 12           2F4DC8073692006A3CDC8B5839CBA234C8CED89B     03/17/2019       Vixen         03/15/2019       04/08/2019       PA0002164872
                                                           02:20:01
 13           3FF22A421980221B4715D8B9CAB464DBAEA46212     05/11/2019       Tushy         04/01/2019       05/11/2019       PA0002173888
                                                           03:16:44
 14           4C3623546583430C21484E5FB18F3BF8C2E91CCA     11/22/2018       Tushy         11/17/2018       12/10/2018       PA0002145827
                                                           23:50:32
 15           53DD9DA9E0B24B4961098D0683C348309445E260     12/26/2018       Vixen         12/25/2018       01/22/2019       PA0002147901
                                                           16:52:22
 16           5527B59E82F936FAFB68C6E1A30C53CDE6FDD4D4     01/06/2019       Blacked       12/26/2018       02/02/2019       PA0002155307
                                                           16:52:56
 17           5E871D1CBAD2A537E0A21724A348E71E8776B0B2     09/07/2018       Blacked Raw   09/04/2018       11/01/2018       PA0002143430
                                                           03:59:13
                         Case 3:19-cv-03733-TSH Document 1-1 Filed 06/26/19 Page 2 of 3
Work   Hash                                     UTC          Site          Published    Registered   Registration
18     66292F7187B4222B2E541ECA50891A76BD94C834 09/24/2018   Blacked       04/15/2018   05/23/2018   PA0002101306
                                                03:38:40
19     6CA0412F00E59D795DC36C34E223AAE9998B767C 05/16/2019   Tushy         07/15/2018   08/07/2018   PA0002132406
                                                07:04:16
20     6F7F2747E89912D8C18566274565E417A1960FB7 07/16/2018   Blacked       07/04/2018   08/07/2018   PA0002131913
                                                03:05:45
21     7C048C4002DA410E090A7C4D7B9AFB644589C4ED 11/13/2018   Vixen         11/10/2018   11/25/2018   PA0002136725
                                                07:56:31
22     7F82B5FE34ED565A2E71131B6DD7AC8E219F3ECA 09/12/2018   Blacked       08/08/2018   09/01/2018   PA0002119598
                                                09:06:11
23     823A7162BA082516F12631D88A05996DB8DA64A9 08/18/2018   Blacked       07/19/2018   09/05/2018   PA0002135006
                                                18:25:35
24     8F657D91526524283CB2E7083F4B7E879F3AF880 09/24/2018   Blacked Raw   06/21/2018   07/26/2018   PA0002112156
                                                04:02:01
25     901129DA9629352ECBB99FF90FE06A5F749AF4DD 02/10/2018   Blacked       09/12/2017   09/15/2017   PA0002052846
                                                20:21:18
26     934D3E6AC18AA5E695F67FE8F3E36E57940B8ADD 01/19/2019   Blacked       01/15/2019   02/02/2019   PA0002155371
                                                19:42:24
27     9656E3F188CC3471B816D2B3310F838EC63BC2D3 03/05/2019   Vixen         10/16/2017   10/19/2017   PA0002090451
                                                02:51:27
28     9A0B4B599E34B148174405F0D2DB2EBD52BB1D86 11/13/2018   Tushy         11/12/2018   12/10/2018   PA0002145826
                                                05:39:51
29     9C824A2D4EB747339F1B9E2E83479104BE703703 12/24/2018   Tushy         12/20/2018   01/22/2019   PA0002147682
                                                15:53:20
30     9DAD376DBC4A7D3F191165C957EE98D96C20C32A 11/03/2018   Tushy         10/18/2018   11/25/2018   PA0002136724
                                                20:08:25
31     A04DA9DB005CCBC773FB24B593A8E617ECFBF5EF 11/24/2018   Blacked Raw   11/21/2018   12/18/2018   PA0002141915
                                                02:31:14
32     A42D1662734338A45A64640234CF5D1E14FC7566 07/16/2018   Blacked       06/29/2018   07/26/2018   PA0002112160
                                                15:19:26
33     B5C7A67DC70498132C39BBF7E09962DFAC647C5B 02/05/2018   Blacked       01/30/2018   03/01/2018   PA0002079186
                                                04:42:10
34     C63512EA2B5D6B4E62E0F43814D1676D789E1741 10/10/2018   Blacked Raw   09/29/2018   11/01/2018   PA0002143425
                                                14:27:25
35     D5DDC10163223248FB725AC7532A3740E9E78571 09/01/2018   Blacked Raw   11/08/2017   12/04/2017   PA0002097993
                                                00:07:43
36     E0928A2FA1BD97DDF78F32C0C50699FC62269A25 11/13/2018   Blacked       11/06/2018   11/25/2018   PA0002136603
                                                00:12:24
                         Case 3:19-cv-03733-TSH Document 1-1 Filed 06/26/19 Page 3 of 3
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39   05/16/2019   Blacked Raw   12/13/2018   02/02/2019   PA0002154971
                                                  08:08:23
38     F096E038B40D9A278744F70E8F7C332EC991A07C   05/28/2018   Blacked Raw   05/12/2018   05/24/2018   PA0002101380
                                                  13:58:50
